      Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 1 of 15



                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


NANCY CAROLA JACOBSON,
TERENCE FLEMING, SUSAN
BOTTCHER, PRIORITIES USA, DNC
                                            No. 4:18-cv-00262-MW-CAS
SERVICES CORPORATION /
DEMOCRATIC NATIONAL
COMMITTEE, DSCC a/k/a
DEMOCRATIC SENATORIAL
CAMPAIGN COMMITTEE, DCCC a/k/a
DEMOCRATIC CONGRESSIONAL
CAMPAIGN COMMITTEE,
DEMOCRATIC GOVERNORS
ASSOCIATION, and DEMOCRATIC
LEGISLATIVE CAMPAIGN
COMMITTEE,

                  Plaintiffs,
       v.

LAUREL M. LEE, in her official capacity
as the Florida Secretary of State,

                  Defendant,

and

NATIONAL REPUBLICAN SENATE
COMMITTEE, and REPUBLICAN
GOVERNORS ASSOCIATION,

                  Defendant-Intervenors.


PLAINTIFFS’ RESPONSE IN OPPOSITION TO SECRETARY’S MOTION
                 FOR STAY PENDING APPEAL




                                      1
     Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 2 of 15




      As the Court correctly found, “the issues presented in this case are not
novel.” ECF No. 202, at 9. “In a jurisprudential sense, they are not even

particularly challenging.” Id. Nevertheless, the Secretary of State seeks a stay
pending appeal that, if granted, is highly likely to have the effect of ensuring that
yet another one of Florida’s general elections will take place under an

unconstitutional and flatly unfair ballot order scheme “which systematically
advantages candidates of one party and disadvantages candidates of another party
to a statistically significant (and potentially outcome-determinative) degree.” Id. at

64. The Court found that, “even under the rational-basis standard,” Defendants
failed to offer “relevant, legitimate interests which the Florida Legislature could
rationally conclude justify burdening Plaintiffs’ rights as” the Ballot Order Statute

does. Id. (emphasis added). Because the Secretary cannot meet the heavy burden
required for the extraordinary relief requested, this motion should be denied.
                                   LEGAL STANDARD
      A party seeking a stay must demonstrate each of the following: (1) they have
a strong likelihood of prevailing on the merits of the appeal; (2) they will suffer
irreparable injury unless the stay is granted; (3) no substantial harm will follow to
other interested persons if the stay is granted; and (4) the stay will not result in any
harm to the public interest. Fortune v. Molpus, 431 F.2d 799, 804 (5th Cir. 1970)1;
see also Hand v. Scott, 888 F.3d 1206, 1207 (11th Cir. 2018). A stay under Federal


1
  See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc)
(holding that all decisions of the Fifth Circuit handed down prior to the close of
business on September 30, 1981, are binding precedent in the Eleventh Circuit).

                                           2
     Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 3 of 15




Rule of Civil Procedure 62(c)—which is what the Secretary implicitly seeks, even
if she does not cite the Rule—is considered “‘extraordinary relief’ for which the

moving party bears a ‘heavy burden.’” Gay Lesbian Bisexual All. v. Sessions, 917
F. Supp. 1558, 1561 (M.D. Ala. 1996) (citation omitted). After all, a stay pending
appeal “is an intrusion into the ordinary process of administration and judicial

review.” Nken v. Holder, 556 U.S. 418, 427 (2009) (quotation omitted). In this
case, the Secretary’s motion is easily rejected for failure to meet these standards.
                                       ARGUMENT

I.    The Secretary is unlikely to succeed on her appeal.

      The Secretary’s motion largely glosses over the first (and arguably most
important) factor that she must satisfy in order to justify a stay pending appeal: that
she demonstrate that she has “a strong likelihood of success on appeal.” Hilton v.

Braunskill, 481 U.S. 770, 778 (1987) (emphasis added). Aside from a brief
discussion of an entirely distinguishable case (addressed further below), the
Secretary does not even bother to identify the specific issues she intends to press
on appeal, much less explain why she believes she has a strong likelihood of
prevailing on them. Instead, the Secretary states that she “will not cover ground
already tread in the Final Order or in prior decisions of this Court” and simply

“adopts” her prior arguments here. ECF No. 207, at 2 (cross-referencing ECF No.
199 (Secretary’s proposed post-trial order)). As a result, it would be appropriate to
conclude that the Secretary has abandoned these arguments, at the very least for

the purposes of the present motion for stay. Cf. Sepulveda v. U.S. Atty. Gen., 401



                                          3
     Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 4 of 15




F.3d 1226, 1228 n.2 (11th Cir. 2005) (“When an appellant fails to offer argument
on an issue, that issue is abandoned.”); United States v. Day, 405 F.3d 1293, 1294

n.1 (11th Cir. 2005) (“This court has a well-established rule that issues and
contentions not timely raised in the initial brief are deemed waived or
abandoned.”).

       But in any event, a vague incorporation by reference to a separate 37-page
brief previously submitted to the Court, upon which the Secretary plainly did not
prevail, see generally ECF No. 202, cannot possibly suffice to satisfy the

requirement that she demonstrate she has a strong likelihood of succeeding on the
merits of her appeal. The same is true of the Secretary’s reliance on dicta in New
Alliance Party v. New York State Board of Elections, 861 F. Supp. 282 (S.D.N.Y.

1994), a district court case from another circuit that is now a quarter-century old,
and that has been discussed ad nauseum in the parties’ briefing. New Alliance is
not only not authoritative and highly distinguishable, it provides no reason to
expect that the Secretary is likely to convince the Eleventh Circuit to overrule this
Court’s considered judgment on the extensive record put before it in this case. In
contrast, the plaintiff in New Alliance—a minor (and thus not similarly-situated)
political party—“tendered no empirical evidence in support of its claims,” but still
sought to be placed in the “first tier” of candidates on ballots, a position reserved
for political parties that could obtain over 50,000 votes in a gubernatorial election.
Id. at 295.2

2
  Defendant’s argument that “[v]oters have no constitutional right to a wholly
rational election,” ECF No. 207, at 3 (quoting New Alliance Party, 861 F. Supp. at

                                          4
     Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 5 of 15




      When the Eleventh Circuit reviews the Court’s careful and thoughtful
decision in this case on the evidence submitted in this litigation, it will have before

it an extensive factual record, about which this Court’s findings will be reviewed
under the highly deferential clear error standard. This includes an overwhelming
store of the very type of empirical evidence that the district court in New Alliance

found the plaintiff in that case failed to proffer, including the testimony of three
highly qualified expert witnesses, the conclusions of each of whom the Court
repeatedly found to be “reasonable, reliable, and credible” “after close and

attentive scrutiny.” ECF No. 202, at 32 (discussing conclusions of Dr. Jon
Krosnick); see also id. at 34, 44, 47 (same); id. at 40, 44-45, 47 (discussing
conclusions of Dr. Jonathan Rodden); id. at 44-45, 47 (discussing conclusions of

Dr. Paul Herrnson).
      It is against this backdrop, after observing (and at times taking part in the
questioning in) hours upon hours of testimony, and reviewing hundreds upon
hundreds of pages of evidence, that the Court found that Plaintiffs proved that the
Ballot Order Statute has given first-listed candidates on Florida’s general ballots—



295), plainly distorts both Plaintiffs’ constitutional claim, see, e.g., ECF No. 201-1,
at 36 -37 (“It is the way in which the advantages (and commensurate
disadvantages) of the ballot order effect are distributed between the two major
political parties that is the crux of the constitutional burden here.”), and this
Court’s holding, ECF No. 202, at 16, 46, 61 (“Florida’s ballot order statute is not
neutral; instead, it affects Plaintiffs’ rights in a politically discriminatory way.”);
see also Conservative Party v. Walsh, 818 F. Supp. 2d 670, 676 (S.D.N.Y. 2011)
(finding New Alliance Party court’s conclusion that the windfall vote was not of a
constitutional concern “inapposite” when plaintiffs’ asserted “right to be free from
unabashed discrimination in the process of determining ballot order’”).

                                          5
     Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 6 of 15




all candidates of the last-elected Governor’s party—an average advantage of five
percentage points. Id. at 45. In light of “Florida’s history of election results in

which the margin of victory or defeat is less than three to five percentage points,”
the Court correctly found that the Ballot Order Statute had “impacted Plaintiffs’
First and Fourteenth Amendment rights by systemically allocating that small but

statistically significant advantage to Republican candidates in elections where the
last-elected governor was a Republican, just as it awarded that advantage to
Democrats in elections when Florida’s last-elected governor was a Democrat.” Id.

at 45-46. In other words, the Court found that “Florida’s ballot order statute
systemically awards a material advantage to candidates affiliated with the political
party of Florida’s last-elected governor solely on the basis of their party affiliation,

and therefore systemically disadvantages other candidates on the basis of their
party affiliation.” Id. at 46.
       The Court then correctly applied the Anderson-Burdick balancing test to find
that the Secretary had not proffered a state interest that could justify the state’s
systemic favoritism of candidates who share their political affiliation with the last-
elected governor. Because “Florida’s ballot order scheme is not a neutral,
nondiscriminatory restriction on Plaintiffs’ voting rights, and the burden it imposes
is significant,” the Court determined that heightened scrutiny was appropriate. Id.
at 62. However, the Court ultimately held that even if the Ballot Order Statute were
subject to Anderson-Burdick’s lowest level of scrutiny, it still would not survive,
because Defendants had presented no valid interest in maintaining the law. Id. at



                                           6
      Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 7 of 15




63.3 In the present motion, the Secretary argues that the state’s interest is in
maintaining the status quo. See, e.g., ECF No. 207, at 4. Of course, that is not a

legitimate government interest in and of itself. If it was, every law—however
arbitrary or discriminatory against an unprotected class—would withstand judicial
scrutiny. It would render rational basis review nugatory.

       For all of these reasons, the Secretary has failed to establish that she has any
likelihood, much less a strong likelihood, of prevailing on her appeal on the merits
in this case. For that reason alone, her motion for a stay should be denied.

II.    The Secretary will not be irreparably harmed if the Court denies her
       motion for stay pending appeal.

       The Secretary has also failed to demonstrate that she will be irreparably
harmed if a stay is not issued while she pursues her appeal. In an attempt to meet

her burden on this element, the Secretary leads with the assertion that the state will
be irreparably harmed because there is always irreparable harm when a state
cannot enforce its existing statutes, citing New Motor Vehicle Board of California
v. Orrin W. Fox, Co., 434 U.S. 1345 (1997) (Rehnquist, J., in chambers), Maryland
v. King, 567 U.S. 1301 (2012) (Roberts, J., in chambers), and Veasey v. Perry, 769
F.3d 890 (5th Cir. 2014). See ECF No. 207, at 4.




3
 Indeed, many of the justifications that the Secretary promoted were “not quite on
point,” because they did not justify the particular ballot order scheme at issue—i.e.,
one that systemically favored candidates of a single political party—but rather
explained why states have interests in ballot order statutes more generally. Id. at
51.

                                           7
    Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 8 of 15




      Putting aside for a moment the fact that two out of these three authorities are
“in-chambers opinions” written by a single justice of the U.S. Supreme Court that

themselves have no precedential value, see Michael Abramowicz & Maxwell
Stearns, Defining Dicta, 57 Stan. L. Rev. 953, 1010 (2005) (“Actions by single
Justices are generally not considered to have precedential value . . . .”); see also

Stanfield v. Brookshire Grocery Co., 761 F. Supp. 29, 30 (W.D. La.), aff’d, 949
F.2d 1158 (5th Cir. 1991) (“The lone opinion of Justice Harlan is a view of one
former Justice and does not carry the precedential weight of a United States

Supreme Court opinion.”); Territorial Ct. of Virgin Islands v. Richards, 674 F.
Supp. 180, 181 (D.V.I. 1987) (“Moreover, since [Justice Rehnquist] was sitting as
a Circuit Justice, his decision does not carry the precedential value of an opinion of

the United States Supreme Court.”), none actually stand for the proposition that
enjoining the enforcement of a law is an irreparable harm in and of itself. Rather,
in each case, the opinion’s author made clear that the state suffered harm because
the injunction at issue in each case prevented it from satisfying a clearly legitimate
governmental interest. Thus, in New Motor Vehicle Board of California, 434 U.S.
at 1351, the injunction in question prevented the state from satisfying its legitimate
interest in examining car dealership relocations to protect dealers from
manufacturers; in Maryland, 567 U.S. at 1301, the injunction prevented the state
from satisfying its legitimate interest in collecting DNA to be used as a tool for
investigating unsolved crimes; and in Veasey, where the injunction was issued only
nine days before an election, it prevented the state from satisfying its legitimate
interest in facilitating the election, 769 F.3d at 895-96. In this case, on the other

                                          8
    Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 9 of 15




hand, the Secretary contends that she will be irreparably harmed by the mere fact
that she cannot enforce a statute that the Court has not only found to be

unconstitutional, but fails to satisfy even rational basis review. See ECF No. 202, at
63. Indeed, even in her motion, the Secretary fails to identify a legitimate state
interest in the statute that could possibly be hindered by its injunction. See ECF

No. 207, at 4.
      The Secretary also claims that she will suffer irreparable harm because of a
conundrum that she claims the Court’s Opinion puts her in. Specifically, the

Secretary claims that a stay is necessary because if the Florida Legislature acts to
remedy the constitutional violation—which the Secretary has heretofore urged is
the only appropriate solution because it defers to the Legislature—that action will

moot the Secretary’s appeal; however, if the Legislature does not act, the Secretary
will have to fill in the gaps, something she is afraid might subject her to challenge
in the state courts. See ECF No. 207, at 5-8.
      This conundrum is largely imagined and these supposed harms are
speculative at best, and highly contingent upon both the speed by which the Court
of Appeals disposes of this appeal, as well as the activities of other third parties,
including the members of the Florida Legislature. Plaintiffs also do not read the
Court’s Opinion to require the Secretary to craft a new ballot ordering system.
Rather, the Court appropriately offered the Florida Legislature an opportunity to
replace the Ballot Order Statute with a constitutional ballot ordering system. See
ECF No. 202, at 70-71.



                                          9
    Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 10 of 15




      But even if the risk of these harms were real, the answer is not to issue a stay
(and continue to hold Florida’s elections under an unconstitutional ballot order

system), but to simply modify the injunction to provide a date certain (e.g., March
20, 2020, the end of the next legislative session) by which if the Legislature has not
acted, the Court will issue an interim remedy. This is done all the time in elections

cases. See, e.g., United States v. Brown, 561 F.3d 420 (5th Cir. 2009) (holding that
where political party’s county executive committee engaged in racially motivated
manipulation of the electoral process, the district court did not abuse its discretion

in appointing a referee-administrator to organize party’s county primary elections
and limiting defendants’ role in supervising future primary elections); Obama for
Am. v. Husted, No. 2:12-CV-636, 2014 WL 2611316, at *5 (S.D. Ohio June 11,

2014) (ordering Secretary of State to set uniform and suitable in-person early
voting hours for all eligible voters for the three days preceding all future elections);
United States v. Berks Cty., Pennsylvania, 277 F. Supp. 2d 570 (E.D. Pa. 2003)
(prohibiting English-only elections in the City of Reading, ordering defendants to
recruit and train persons to serve as bilingual poll officials or interpreters, and
authorizing the appointment of federal examiners to serve through 2007). Indeed,
as this Court has already stated, “[c]ourts have broad discretion to fashion
equitable relief which is appropriate to the circumstances of the case in question.”
ECF No. 202, at 67. An interim remedy adopted by the Court, therefore, would be
wholly appropriate in the “circumstance[]” that the Legislature is unable or
unwilling to adopt a constitutional ballot ordering system in time for the November
2020 elections.

                                          10
       Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 11 of 15




        In sum, the Secretary has not met her burden of demonstrating that, in the
absence of a stay, she would suffer irreparable harm.

III.    The issuance of a stay would substantially injure Plaintiffs.

        While the Secretary would not suffer irreparable harm if her motion for stay
is denied, there can be no serious question that Plaintiffs would be substantially
injured if the motion to stay is granted. This Court has already found that the

Ballot Order Statute “imposes a burden on Plaintiffs’ First and Fourteenth
Amendment rights which, although numerically small, is significant in both the
statistical sense and in qualitative terms,” and that Plaintiffs face “a real and
immediate threat that, absent equitable relief from this Court, they will be wronged
again.” ECF No. 202, at 63, 65-66. The Secretary’s only response to this is that,
since we can’t know which elections will be close and precisely by how much, it is

possible the Ballot Order Statute won’t be sufficient to impact actual election
results in 2020. See ECF No. 207, at 9. The Secretary’s shrugging speculation that
Plaintiffs may get lucky and dodge a bullet in the next round of elections,
notwithstanding the voluminous record evidence regarding the magnitude and
significance of the name order effect and the context of Florida’s election history,
see ECF No. 202, at 45-46, only illustrates the “real and immediate” threat the

Ballot Order Statute imposes and the irreparable harm Plaintiffs face if the
injunction is stayed.
        Moreover, by the Secretary’s logic, were this Court to issue a stay and the

Court of Appeals to affirm this Court’s order in the weeks or months leading up to



                                         11
      Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 12 of 15




the November election, implementation of a new ballot ordering system at that
point would “risk . . . chaos.” ECF No. 207, at 6; see also ECF No. 44, at 17-28.

According to the Secretary’s submission, the constitutional and electoral injuries to
Plaintiffs should not be remedied in the November 2020 elections, regardless of
what the Court of Appeals determines regarding the constitutionality of the Ballot

Order Statute. The Secretary’s position not only highlights the irreparable harm a
stay would impose on Plaintiffs, it also illustrates the equities of providing a date
certain by which this Court would adopt an interim ballot order absent legislative

action, see supra at 9. Were this Court to do so, Plaintiffs would be assured that a
more equitable ballot order system would govern the 2020 elections, and the State
would have sufficient notice to implement a new ballot ordering system in

preparation for those elections.4

IV.    The public interest lies in denying the motion for stay.

       The public interest is always “served when constitutional rights . . . are
vindicated,” Rubenstein v. Fla. Bar, 72 F. Supp. 3d 1298, 1319 (S.D. Fla. 2014),
specifically when the constitutional right at issue is the right to vote, see League of
Women Voters of Fla. v. Browning, 863 F. Supp. 2d 1155, 1167 (N.D. Fla. 2012);
Fla. Democratic Party v. Detzner, No. 4:16CV607-MW/CAS, 2016 WL 6090943,

at *8 (N.D. Fla. Oct. 16, 2016). Indeed, “[a]ny potential hardship [to the state]

4
 The Secretary does not provide any argument here that a remedial ballot ordering
system (whether adopted by the Legislature or the Court) would necessarily be
difficult to implement regardless of what that system is, or that the State would be
unable to revert back to the current ballot ordering scheme in the event this Court’s
order is affirmed.

                                          12
    Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 13 of 15




imposed by providing the same opportunity . . . for [] voters pales in comparison to
that imposed by unconstitutionally depriving those voters of their right to vote and

to have their votes counted.” Id. Such is the situation here: if the Secretary’s
motion for a stay is granted and the ballot order statute remains in effect, Plaintiffs
and the millions of members of Florida’s electorate that associate with a political

party other than the Republican Party must compete and vote on a starkly uneven
playing field under a system that threatens and delegitimizes the very premise of
representational government. The Secretary, on the other hand, will face little to no

additional administrative burdens if her motion to stay is denied and Florida’s
elections are conducted under a more equitable ballot order system. Current
software systems make changing the ballot order as simple as a few mouse clicks,

and supervisors of elections must already routinely create multiple ballots within
their assigned counties, see T. at 459, 591-92.
      Voting is, indeed, “the beating heart of democracy.” League of Women
Voters of Fla., Inc., v. Detzner, 314 F. Supp. 3d 1205, 1215 (N.D. Fla. 2018); see
also Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1315 (11th Cir.
2019). Granting the Secretary’s motion to stay would result in another election that
not only abridges individuals’ right to vote but also compromises the democratic
ideals fundamental to the public interest.
                                  CONCLUSION

      For the aforementioned reasons, Plaintiffs respectfully request that the Court

deny Defendant’s motion for stay pending appeal. In addition, Plaintiffs suggest



                                             13
    Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 14 of 15



that the Court modify the injunction to provide a date certain by which if the

Legislature has not acted, the Court will enter an interim remedy.

                    LOCAL RULE 7.1(F) CERTIFICATION

      Counsel for Plaintiffs, Fritz Wermuth, Esq., certifies that this motion

contains 3,446 words, excluding the case style and certificate of service.

      Respectfully submitted,

                                              /s/Frederick S. Wermuth
                                              Frederick S. Wermuth
                                              Florida Bar No.: 0184111
                                              KING, BLACKWELL, ZEHNDER &
                                              WERMUTH, P.A.
                                              P.O. Box 1631
                                              Orlando, FL 32802-1631
                                              Telephone: (407) 422-2472
                                              Facsimile: (407) 648-0161
                                              fwermuth@kbzwlaw.com

                                              Marc E. Elias
                                              Elisabeth C. Frost*
                                              Jacki L. Anderson*
                                              John M. Geise*
                                              PERKINS COIE LLP
                                              700 Thirteenth St., N.W., Suite 600
                                              Washington, D.C. 20005-3960
                                              Telephone: (202) 654-6200
                                              Facsimile: (202) 654-9959
                                              melias@perkinscoie.com
                                              efrost@perkinscoie.com
                                              jackianderson@perkinscoie.com
                                              jgeise@perkinscoie.com

                                              Abha Khanna*
                                              PERKINS COIE LLP

                                         14
    Case 4:18-cv-00262-MW-CAS Document 216 Filed 11/21/19 Page 15 of 15



                                                1201 Third Avenue, Suite 4900
                                                Seattle, WA 98101-3099
                                                Telephone: (206) 359-8000
                                                Facsimile: (206) 359-9000
                                                akhanna@perkinscoie.com

                                                Counsel for the Plaintiffs
                                                *Admitted Pro Hac Vice

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on November 21, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record.

                                                /s/Frederick S. Wermuth
                                                Frederick S. Wermuth
                                                Florida Bar No.: 0184111




                                           15
